BYLAWS of SOVEREIGN EMERGING BIOMEDICAL FUND, INC. A DELAWARE CORPORATION As adopted by the Company on November , 2008 TABLE OF CONTENTS ARTICLE I:OFFICES Section 1.Principal and Registered Office ARTICLE II:MEETINGS OF SHAREHOLDERS Section 1.Place of Meetings Section 2.Annual Meetings Section 3.Special Meetings Section 4.Notice of Meetings of Shareholders Section 5.Waiver of Notice Section 6.Special Notice and Waiver of Notice Requirement Section 7.Quorum Section 8.Voting Section 9.Proxies ARTICLE III:DIRECTORS Section 1.
